Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing John P. Sirico, II Vice President & Assistant General Counsel Exhibit 5.1 June 11, 2007 CIT Group Inc. 1 CIT Drive Livingston, New Jersey 07039-5703 CIT Group Inc. 6.000% Senior Notes due June 15, 2014 6.250% Senior Notes due June 15, 2017 6.500% Senior Notes due June 15, 2022 Ladies and Gentlemen: I am a Vice President and Assistant General Counsel of CIT Group Inc., a Delaware corporation (the Corporation). I am making this opinion in connection with the purchase and sale of the Corporations 6.000% Senior notes due June 15, 2014 (the  6.000% Senior Notes ), the 6.250% Senior Notes due June 15, 2017 (the  6.250% Senior Notes ), and the 6.500% Senior Notes due June 15, 2022 (the  6.500% Senior Notes  and together with the 6.000% Senior Notes, and the 6.250% Senior Notes, the  Notes ), subject to the terms and conditions of a Selling Agent Agreement, dated as of February 13, 2006 (the  Selling Agent Agreement ), among the Corporation and each of the agents named on the signature pages thereto. The Notes are being issued pursuant to the Senior Indenture, dated as of January 20, 2006, between the Corporation and JPMorgan Chase Bank, N.A., as trustee (the Base Indenture), as amended and supplemented by a First Supplemental Indenture, dated as of February 13, 2007, between the Corporation and The Bank of New York, as successor Trustee (the First Supplemental Indenture, and together with the Base Indenture, the Indenture). Unless otherwise indicated, capitalized terms used herein and not otherwise defined herein shall have the meanings set forth in the Selling Agent Agreement. In that connection, I have reviewed originals or copies of the following documents: (a) The Selling Agent Agreement. (b) The Indenture. (c) The Notes. CIT One CIT Drive
